PoR cuanto, presentada en la Corte de Distrito de San Juan acusación contra Dolores Ríos -Meléndez por delito subsiguiente de escalamiento en primer grado, el acusado se declaró culpable de ese delito y solicitó que se dictase sentencia, lo que bizo la corte conde-nándole a quince años de presidio con trabajos forzados;
Poe cuanto, el acusado apeló esa sentencia el 14 de diciembre de 1934 para ante nosotros sin que desde entonces baya becbo ges-tión alguna para tramitar su recurso, siendo éste el motivo alegado por el fiscal de este Tribunal para que desestimemos esta apelación;
Poe cuanto, el apelante nos ha presentado un escrito en forma de carta en la que expone que se confesó eidpable del delito de que se le acusó creyendo que el tribunal sería benévolo al imponerle la pena, pero se la impuso demasiado fuerte, y solicita que se le dé oportunidad de presentar su alegato o para designar un abogado que lo defienda;
Pob cuanto, lo expuesto por el apelante no es motivo suficiente para que este recurso continúe;
Poe tanto, por falta de gestión del apelante en este recurso, se desestima la apelación que interpuso contra la sentencia dictada en este caso el 26 de noviembre de 1934.
Los siguientes casos fueron desestimados por el fundamento ex-presado :
Nos. 5726, 5729, 5730, 5732, 5733, 5734, 5736, 5740, 5741, 5763, 5764, 5835, 5836, 5837, 5838, 5839, 5840, 5843, 5844, 5845, 6960, 6961.
*1020(d) FALTA U OMISIÓN -DE NOTIFICAR EL ESCRITO DE APELACIÓN AL APELADO.